Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	Claims 1-11, 24 and 27-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant P0ublication US 2013/0301486 to Kishiyama et al. (hereinafter Kishiyama).

 	As to claims 1, Kishiyama discloses a transmitting method, for applying to a base station (Kishiyama; [0027]; [0038] discloses transmitting method applying to a base station), the method comprising:
 	determining a first time/frequency resource for data to be transmitted, the data to be transmitted being indicated by a first signaling to be transmitted, and a second time/frequency resource  for a second signaling to be transmitted (Kishiyama; [0027]; [0038]-[0041] discloses of determining first time resource for uplink transmission from UE and second time resource for downlink transmission from base station) ;

 	transmitting at least one of the second signaling or the data to be transmitted to first user equipment on the overlapping time/frequency resource (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of giving priority to one of the uplink signal and downlink signal for transmission when there is an overlap in time resource) . 

As to claims 2, the rejection of claim 1 as listed above is incorporated herein. In addition Kishiyama discloses further comprising:
transmitting a configuration message to the first user equipment, wherein the configuration message is configured to instruct the first user equipment to cancel detection of a control channel in a time domain transmission unit corresponding to the overlapping time/frequency resource (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving PUSCH in the overlapped time resources means control channel is cancelled in the overlapping time resource);
wherein transmitting at least one of the second signaling or the data to be transmitted to the first user equipment, on the overlapping time/frequency resource comprises :
transmitting the data to be transmitted to the first user equipment on the overlapping time/frequency resource (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of transmitting downlink channel means downlink data is transmitted to the UE).

As to claims 3, the rejection of claim 2 as listed above is incorporated herein. In addition Kishiyama discloses further comprising:



As to claims 4, the rejection of claim 1 as listed above is incorporated herein. In addition Kishiyama discloses further comprising:
transmitting a configuration message to the first user equipment, wherein the configuration message is configured to instruct the first user equipment to cancel detection of a shared channel in a time domain transmission unit corresponding to the overlapping time/frequency resource (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving PDCCH in the overlapped time resources means PUSCH  is cancelled in the overlapping time resource);
wherein transmitting at least one of the second signaling or the data to be transmitted to the first user equipment, on the overlapping time/frequency resource; comprises:
transmitting the second signaling on the overlapping time/frequency resource (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving PDCCH in the overlapped time resources).

As to claims 5, the rejection of claim 2 as listed above is incorporated herein. In addition Kishiyama discloses wherein the configuration message is comprised in a separate signaling, or is comprised in the first signaling (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving instruction from a base station to give priority to one of the signals when the resource is overlapped).
As to claims 6, the rejection of claim 1 as listed above is incorporated herein. In addition Kishiyama discloses wherein the transmitting at least one of the second signaling or the data to be transmitted to the first user equipment, on the overlapping time/frequency resource comprises: 
in response to that the overlapping time/frequency resource comprises an overlapping time domain transmission unit and a part of frequency band corresponding to the overlapping time domain transmission unit, transmitting the second signaling in the part of frequency band, and transmitting the data to be transmitted to the first user equipment in frequency band other than the part of frequency band corresponding to the overlapping time domain transmission unit (Kishiyama; [0005];  [0025]-[0027]; [0038]-[0041])

As to claims 33, the rejection of claim 3 as listed above is incorporated herein. In addition Kishiyama discloses wherein the configuration message is comprised in a separate signaling, or is comprised in the first signaling (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving instruction from a base station to give priority to one of the signals when the resource is overlapped)

As to claims 34, the rejection of claim 4 as listed above is incorporated herein. In addition Kishiyama discloses wherein the configuration message is comprised in a separate signaling, or is comprised in the first signaling (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving instruction from a base station to give priority to one of the signals when the resource is overlapped)

 As to claims 7 and 24, Kishiyama discloses a receiving method, for applying to user equipment, the method comprising: 
receiving a first signaling transmitted by a base station, wherein the first signaling is configured to indicate data to be transmitted, wherein a first time/frequency resource for the data to be 
receiving at least one of the data to be transmitted or the second signaling on the overlapping time/frequency resource (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of giving priority to one of the uplink signal and downlink signal for transmitting uplink signal or receiving downlink signal in the  overlapped time resource/resources. PUSCH is used for data transmission when the mobile station receives data for transmission in uplink. PDCCH is used for receiving control information from base station).

As to claims 8 and 27, the rejection of claim 7 as listed above is incorporated herein. In addition Kishiyama discloses further comprising: 
canceling detection of a control channel in a time domain transmission unit corresponding to the overlapping time/frequency resource according to a configuration message (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving PUSCH in the overlapped time resources means control channel is cancelled in the overlapping time resource); 
wherein receiving at least one of the data to be transmitted or the second signaling on the overlapping time/frequency resource comprises: 
receiving the data to be transmitted on the overlapping time/frequency resource (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of transmitting downlink channel means downlink data is received).

As to claims 9 and 28, the rejection of claim 7 as listed above is incorporated herein. In addition Kishiyama discloses further comprising: 
canceling detection of a shared channel in a time domain transmission unit corresponding to the overlapping time/frequency resource according to a configuration message (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving PDCCH in the overlapped time resources means PUSCH  is cancelled in the overlapping time resource); 
wherein receiving at least one of the data to be transmitted or the second signaling on the overlapping time/frequency resource comprises: 
receiving the second signaling on the overlapping time/frequency resource (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving PDCCH in the overlapped time resources).

As to claims 10 and 29, the rejection of claim 8 as listed above is incorporated herein. In addition Kishiyama discloses wherein the configuration message is comprised in a separate signaling transmitted by the base station, or is comprised in the first signaling, or is pre-stored in the user equipment (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving instruction from a base station to give priority to one of the signals when the resource is overlapped)

As to claims 11 and 31, the rejection of claim 7 as listed above is incorporated herein. In addition Kishiyama discloses wherein receiving at least one of the data to be transmitted or the second signaling on the overlapping time/frequency resource comprises: 
in response to that the overlapping time/frequency resource comprises an overlapping time domain transmission unit and a part of frequency band corresponding to the overlapping time domain transmission unit, receiving the second signaling in the part of frequency band, and receiving the data to 

As to claim 30, the rejection of claim 28 as listed above is incorporated herein. In addition Kishiyama discloses wherein the configuration message is comprised in a separate signaling transmitted by the base station, or is comprised in the first signaling, or is pre-stored in the user equipment (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving instruction from a base station to give priority to one of the signals when the resource is overlapped)

As to claim 32, the rejection of claim 9 as listed above is incorporated herein. In addition Kishiyama discloses wherein the configuration message is comprised in a separate signaling transmitted by the base station, or is comprised in the first signaling, or is pre-stored in the user equipment (Kishiyama; [0025]-[0027]; [0038]-[0041] discloses of receiving instruction from a base station to give priority to one of the signals when the resource is overlapped)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478